Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 1 of 14   PageID #: 1




 ERIC A. SEITZ
 ATTORNEY AT LAW
 A LAW CORPORATION

 ERIC A. SEITZ                  1412
 GINA SZETO-WONG                10515
 JONATHAN M.F. LOO              10874
 KEVIN A. YOLKEN                10987
 820 Mililani Street, Suite 502
 Honolulu, HI 96813
 Tel: (808) 533-7434
 Emails:      eseitzatty@yahoo.com
              szetogina@gmail.com
              jloo33138@yahoo.com
              kevinyolken@gmail.com

 Attorneys for Plaintiff

                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

 JAMES T. DOUGLAS,                      CIVIL NO. 21-00217

              Plaintiff,                COMPLAINT FOR DAMAGES,
                                        DECLARATORY AND INJUNCTIVE
       vs.                              RELIEF; DEMAND FOR JURY
                                        TRIAL
 UNIVERSITY OF HAWAII;
 ALOYSIUS HELMINCK; HEINZ
 GERT DE COUET; DOE
 DEFENDANTS 1-25,

              Defendants.


                COMPLAINT FOR DAMAGES, DECLARATORY
                       AND INJUNCTIVE RELIEF
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 2 of 14            PageID #: 2




       Plaintiff JAMES T. DOUGLAS (hereinafter “Plaintiff” or “Professor

 Douglas”), by and through his undersigned attorneys, alleges as follows:

                                  INTRODUCTION

       1.     This is an action for damages, declaratory relief, and to preliminarily

 and permanently enjoin Defendants UNIVERSITY OF HAWAII, ALOYSIUS

 HELMINCK, HEINZ GERT DE COUET, DOE DEFENDANTS 1-25 (hereinafter

 collectively referred to as “Defendants”), and their agents, servants, employees,

 successors in office, and all persons acting in concert with them or under their

 direction, from enforcing certain restrictions imposed under color of state law.

 Through their action, as more fully described herein, Defendants have deprived

 Professor Douglas of his liberty, free association, and property rights without due

 process in violation of applicable provisions of the First and Fourteenth

 Amendments of the Constitution of the United States and Article I Sections 2, 4, 5

 and 6 of the Hawaii State Constitution, inter alia.

                                   JURISDICTION

       2.     This Court has jurisdiction in this case pursuant to 28 U.S.C. §§ 1331

 and 1343, inter alia.

       3.     This Court is authorized to provide declaratory and injunctive relief

 pursuant to Rule 57 of the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201

 and 2202, inter alia.



                                           2
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 3 of 14            PageID #: 3




       4.     This action is brought pursuant to 42 U.S.C. § 1983 to redress the

 deprivation, under color of law, of rights secured by the United States Constitution.

       5.     Any and all state law claims contained herein form part of the same

 case or controversy as give rise to Professor Douglas’ federal claims. Thus, this

 Court may exercise supplemental jurisdiction over the state constitutional and state

 law claims pursuant to 28 U.S.C. §1367(a).

                                         VENUE

       6.     Venue is properly in this district pursuant to 28 U.S.C. Section

 1391(b) because all of the Defendants reside in this district, and the events giving

 rise to these claims occurred in this district.

                                        PARTIES

       7.     Plaintiff is and has been a tenured professor employed by Defendant

 UNIVERSITY OF HAWAII and is and has been a resident and citizen of the State

 of Hawaii at all times pertinent hereto.

       8.     Defendant UNIVERSITY OF HAWAII (hereinafter “Defendant UH”)

 is funded by the State of Hawaii, and its representatives and employees operate

 under the color and authority of the laws of the State of Hawaii. Defendant UH is

 a higher educational institution with campuses throughout the islands, and the

 matter at hand occurred on the campus of the University of Hawaii at Manoa

 (hereinafter “UH-Manoa”).



                                             3
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 4 of 14             PageID #: 4




       9.      Defendant ALOYSIUS HELMINCK (hereinafter “Dean Helminck”)

 is or was the Dean of the College of Natural Sciences at UH-Manoa at all times

 pertinent hereto. Dean Helminck was and is personally and directly involved in

 decisions to establish and to maintain the conditions, policies, and practices

 imposed upon Professor Douglas which are complained of herein. Dean Helminck

 is and has been a resident and citizen of the State of Hawaii at all times pertinent

 hereto and is sued herein in both his individual and official capacities.

       10.     Defendant HEINZ GERT DE COUET (hereinafter “Chair de Couet”)

 is or was the Chairperson of the Department of Microbiology and Biology at UH-

 Manoa at all times pertinent hereto. Chair de Couet was and is personally and

 directly involved in decisions to establish and to maintain the conditions, policies,

 and practices imposed upon Professor Douglas which are complained of herein.

 Chair de Couet is and has been a resident and citizen of the State of Hawaii at all

 times pertinent hereto and is sued herein in both his individual and official

 capacities.

       11.     DOE DEFENDANTS 1-25 (hereinafter “Doe Defendants”) are

 employees, agents, trustees, regents, and/or representatives of Defendant UH

 whose true names and capacities are as yet unknown to Professor Douglas and his

 attorneys despite due diligence and inquiry, and who acted herein with or on behalf

 of the named Defendants as set forth below. Professor Douglas will seek leave of



                                            4
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 5 of 14              PageID #: 5




 Court to amend his complaint to show the true names and capacities of these

 Defendants when they have been ascertained.

       12.    Each of the Defendants acted under color of state law as to the matters

 set forth herein. All of the conditions, policies and practices complained of herein

 are the result of and pursuant to specific decisions, official policies, or customs of

 Defendants. Each of the Defendants knows of and is responsible for the

 conditions, policies, and practices set forth herein.

                             FACTUAL ALLEGATIONS

       13.    Professor Douglas has been teaching at UH-Manoa for over forty

 years during which time he has enjoyed an illustrious academic career with

 numerous publications and accolades.

       14.    On or about January 1, 1980, Professor Douglas was hired by

 Defendant UH as an Assistant Professor to teach medical microbiology and

 conduct research.

       15.    In 1985, Defendant UH granted tenure to Professor Douglas as an

 Associate Professor of Microbiology.

       16.    In 1990, Professor Douglas was promoted to the position and status of

 Professor of Microbiology by Defendant UH.

       17.    In or around October 2017, Professor Douglas learned that he needed

 knee replacement surgery and that the earliest he could have the surgery was in



                                            5
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 6 of 14            PageID #: 6




 January 2018. Professor Douglas informed Chair deCouet that he would need to

 undergo this planned surgery.

          18.   In December 2017, Professor Douglas reminded Chair deCouet about

 the scheduling of his planned knee surgery that had been long contemplated and

 discussed earlier with Chair deCouet and others employed by Defendant UH.

          19.   After being informed about the timing of Plaintiff’s surgery, Chair

 deCouet informed Professor Douglas that Defendant UH would be adding a fourth

 class to Professor Douglas’ normal Fall load of two graduate courses and one

 undergraduate course research course during the Fall 2018 semester.

          20.   In January 2018, Professor Douglas began teaching this planned load

 of the three courses he was scheduled to teach for the semester.

          21.   Professor Douglas also arranged to have all three classes taught by

 replacement lecturers from January 23 to March 2, 2018 while he was on medical

 leave.

          22.   On or about January 23, 2018, Professor Douglas underwent medical

 procedures that included planned surgery and time for recovery.

          23.   In March 2018, Professor Douglas returned to his duties with

 Defendant UH including attending faculty meetings, attending meetings with Chair

 deCouet, attending meetings with Dean Helminck, mentoring and overseeing the




                                            6
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 7 of 14          PageID #: 7




 work of graduate and undergraduate students, and preparing and submitting grant

 proposals.

       24.    On or about August 2018, due to medications he was taking and a

 worsening heart condition, Professor Douglas went on sick leave pursuant to the

 policies of Defendant UH.

       25.    In September 2018, Professor Douglas received a letter from his

 healthcare provider that he should be on sick leave.

       26.    In or around October 2018, with the assistance of a graduate student,

 Professor Douglas submitted a grant proposal for NIH that was not approved by

 Defendant UH.

       27.    While on sick leave, Professor Douglas was informed by Dean

 Helminck, in a memorandum dated September 27, 2019, about the 2020 scheduled

 demolition of Snyder Hall and the relocation and decommissioning of all existing

 laboratories by the end of 2019.

       28.    Dean Helminck’s memo further explained that Professor Douglas

 should contact Chair de Couet no later than October 3, 2019, to schedule an

 appointment to remove any items from Snyder Hall no later than October 17, 2019.

       29.    In a meeting on or about October 21, 2019, Dean Helminck verbally

 informed Professor Douglas that Defendant UH would be decommissioning his

 laboratory, and a contract was secured to destroy Professor Douglas’ research



                                          7
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 8 of 14            PageID #: 8




 samples. Professor Douglas did not consent or give approval for this destruction of

 his personal and professional property and academic research.

       30.    On or about November 15, 2019, Defendants UH, Dean Helminck,

 and DOE DEFENDANTS oversaw the removal and destruction of Professor

 Douglas’ property and equipment, including custom-made laboratory equipment,

 books, manuals, reports, papers, slides, teaching materials, photographs, computer

 hard drives, computer equipment, office equipment, tools, and unique laboratory

 samples that consisted of and were the products of decades of Professor Douglas’

 academic research.

       31.    On or about April 2020, Professor Douglas returned from sick leave.

       32.    On or about July 2020, Professor Douglas learned he would have a

 Fall teaching load of over three hundred students and that he would not have any

 graduate or undergraduate research courses.

       33.    Because Defendant UH did not provide laboratory space to Professor

 Douglas, his research and mentoring load was completely reduced, and Professor

 Douglas was not able to conduct his own research since April 2020.

       34.    Despite being restricted by Defendant UH, Professor Douglas

 continues to attempt to publish regularly and participate in research and

 collaborative academic activities to the extent that he could. The last research study

 published by Professor Douglas was in January 2020 while he was on sick leave.



                                           8
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 9 of 14             PageID #: 9




       35.    As a direct and proximate result of the foregoing Professor Douglas

 has suffered, is suffering and is threatened with the further deprivation of rights

 guaranteed to him by the First and Fourteenth Amendments to the United States

 Constitution and Article I, Sections 2, 4, 5 and 6 of the Constitution of the State of

 Hawaii, inter alia.

       36.    As a direct and proximate result of the foregoing Professor Douglas

 has suffered and will continue to suffer serious and lasting harm to his personal

 and professional reputation and his academic and scholarly career.

       37.    As a direct and proximate result of the foregoing Professor Douglas

 has suffered and will continue to suffer severe emotional distress, anxiety, worry,

 and anger.

       38.    Professor Douglas has no remedy at law or equity to redress or

 prevent the violations of his constitutional rights alleged herein other than their

 application to this Court.

                           FIRST CAUSE OF ACTION
     (Freedom of Association, Speech and Interference with Academic Freedom)

       39.    Professor Douglas realleges and incorporates by reference as though

 fully contained herein, the allegations set forth in Paragraphs 1 through 38, above.

       40.    Defendants’ conduct and restrictions on Professor Douglas’ ability to

 engage in and conduct academic research without interference have violated his




                                            9
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 10 of 14          PageID #: 10




  rights that are protected by the First Amendment to the United States Constitution

  and Article I, Section 4 of the Hawaii Constitution, inter alia.

        41.    By unduly restricting Professor Douglas’ speech and conduct and his

  ability to engage in academic affairs and supervise graduate students, Defendants

  are continuing to deprive Professor Douglas of rights secured by the free

  association and free speech clauses of the First Amendment (as incorporated by the

  Fourteenth Amendment) as well as under Article I Sections 2, 4, and 6 of the

  Hawaii State Constitution, inter alia.

        42.    Defendants’ acts complained of herein were and are directed toward

  intimidating Professor Douglas and chilling the exercise of his protected

  expressive rights by, among other means, silencing or diluting his message and by

  deterring persons from joining with Professor Douglas in the lawful exercise of

  their constitutional rights.

        43.    As a result of Defendants’ acts, Professor Douglas has suffered

  damages in an amount to be proven at trial.

                             SECOND CAUSE OF ACTION
                               (Procedural Due Process)

        44.    Professor Douglas realleges and incorporates by reference as though

  fully contained herein, the allegations set forth in Paragraphs 1 through 38, and 40

  through 43 above.




                                            10
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 11 of 14          PageID #: 11




        45.     The destruction of research materials and other actions of Defendants’

  complained of herein were imposed without adequate process in violation of the

  Due Process Clause of the Fourteenth Amendment and Article I, § 5 of the Hawaii

  State Constitution, inter alia.

                                    THIRD CAUSE OF ACTION
                                       (Breach of Contract)

        46.     Professor Douglas realleges and incorporates by reference as though

  fully contained herein, the allegations set forth in Paragraphs 1 through 38, 40

  through 43, and 45 above.

        47.     The above described acts of Defendants constitute a breach of the

  terms and conditions of Professor Douglas’ employment by Defendant UH.

                            FOURTH CAUSE OF ACTION
              (Breach of Implied Covenant of Good Faith and Fair Dealing)

        48.     Professor Douglas realleges and incorporates by reference as though

  fully contained herein, the allegations set forth in Paragraphs 1 through 38, 40

  through 43, 45, and 47 above.

        49.     Incident to his employment with Defendant UH, Defendants owed

  Professor Douglas duties of good faith and fair dealing.

        50.     Defendants’ actions above constitute breaches of their duties of good

  faith and fair dealing.




                                            11
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 12 of 14            PageID #: 12




                           FIFTH CAUSE OF ACTION
                     (Conversion and/or Destruction of Property)

        51.    Professor Douglas realleges and incorporates by reference as though

  fully contained herein, the allegations set forth in Paragraphs 1 through 38, above.

        52.    Professor Douglas owned, possessed, or had a right to possess all of

  his professional and personal property stored on the premises of Defendant UH.

        53.    Defendants substantially interfered with Professor Douglas’ property

  by knowingly or intentionally taking possession of Professor Douglas’ property,

  preventing Professor Douglas from accessing his property, destroying Professor

  Douglas’ property, and refusing to return his property after he demanded its return.

        54.    Professor Douglas did not consent to this interference, taking, and

  destruction of his professional and personal property.

        55.    As a result of Defendants’ acts, Professor Douglas has suffered

  damages in an amount to be proven at trial.

                              SIXTH CAUSE OF ACTION
              (Tortious Interference with Prospective Business Advantage)

        56.    Professor Douglas realleges and incorporates by reference as though

  fully contained herein, the allegations set forth in Paragraphs 1 through 38, 49

  through 50, and 52 through 55 above.

        57.    In performing the acts described above, Defendants intentionally and

  willfully interfered with Professor Douglas’ prospective business advantage and/or



                                           12
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 13 of 14             PageID #: 13




  expectancy that was reasonably probable of maturing into a future economic

  benefit for Professor Douglas.

        58.    As a result of the intentional interference with Professor Douglas’

  prospective advantage and/or expectancy, Professor Douglas is entitled to damages

  in amounts to be proven at trial.

                             EIGHTH CAUSE OF ACTION
                      (Intentional Infliction of Emotional Distress)

        59.    Professor Douglas realleges and incorporates by reference as though

  fully contained herein, the allegations set forth in Paragraphs 1 though 38, 40

  through 43, 45, 47, 49 through 50, 52 through 55, and 57 above.

        60.    Professor Douglas is informed and believes, and thereupon alleges,

  that the Defendants acted herein knowingly, intentionally and/or recklessly,

  deliberately, and/or maliciously, and that these acts were outrageous and/or

  extreme, intolerable, and/or unreasonable with no just cause and/or excuse.

        61.    The acts of Defendants above caused Professor Douglas to suffer

  severe and/or extreme emotional distress in amounts to be proven at trial.

        WHEREFORE, Professor Douglas prays for relief as follows:

        1.     For a temporary, preliminary and permanent injunction enjoining and

  restraining the Defendants, their superiors, agents, servants, employees, successors

  in office, and all persons acting in concert with them from enforcing the




                                           13
Case 1:21-cv-00217-DKW-WRP Document 1 Filed 05/03/21 Page 14 of 14           PageID #: 14




  aforementioned restrictions upon his rights to free speech and association, due

  process, travel and participation in academic affairs, inter alia;

        2.     For entry of judgment declaring the restrictions upon him to be

  unconstitutional;

        3.     For general, special, and punitive damages against the Defendants in

  their individual capacities according to the proof thereof at trial;

        4.     For reimbursement of his costs of suit herein including reasonable

  attorney's fees, pursuant to 42 U.S.C. § 1988, and other applicable laws; and

        5.     For such further and additional relief as this Court deems appropriate

  and just.

               DATED:        Honolulu, Hawaii,          May 3, 2021      .



                                          /s/ Eric A. Seitz
                                          ERIC A. SEITZ
                                          GINA SZETO-WONG
                                          JONATHAN M.F. LOO
                                          KEVIN A. YOLKEN

                                          Attorneys for Plaintiff




                                             14
